    
   
    
  
 
   
  
   
  
 
  
  
  
  
   
 
 

Case 2:19-cv-01489-RSM Document 20 Filed 10/15/19 Page 1 of 2

—— FILED

ENTERED
mo LODGED LL pe ceIyEn
OCT 15 2018

Vo AT SEAT iE
CLERK US. DISTRIET Cou,
ay WESTERN DISTRICT of WAStNGTOn
DEPUTY

   

King Abdul Mumin E]
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,
CASE NO. 19-cv-01489 RSM

Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

DECLARATION IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT
I, Joseph Stanley Pigott a.k.a. King Abdul Mumin El, declare under penalty of perjury that the

following facts are true and correct to the best of my information and belief:

 

1. lam the plaintiff in this action.

2. A complaint was filed herein on Sarah Hudson and service of process was had on the defendant

KING COUNTY on 9/18/2019.

3. More than twenty one (21) days have elapsed since the defendant in this action

served, and the defendant has failed to plead or otherwise defend as provided by the Federal

  

Rules of Civil Procedure.

 
 

Case 2:19-cv-01489-RSM

Document 20 Filed 10/15/19 Page 2 of 2

   
     

Vd r {
Plaintiff

 

 

 
